Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 18-BG-814

                   IN RE EPHRAIM C. UGWUONYE, RESPONDENT.

                         A Suspended Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 474318)

                          On Report and Recommendation
                    of the Board on Professional Responsibility

                                (BDN 98-05, et al.)

                              (Decided May 2, 2019)

      Before GLICKMAN and FISHER, Associate Judges, and FERREN, Senior Judge.

      PER CURIAM: Concurring in the findings of its Ad Hoc Hearing Committee,

the Board on Professional Responsibility recommends that respondent Ephraim C.

Ugwuonye be disbarred for his reckless misappropriation of entrusted funds in

violation of Rule of Professional Conduct 1.15 (a). 1 Although respondent contended


      1
        In addition to its finding of reckless misappropriation in violation of Rule
1.15 (a), the Committee found that respondent violated Rules 1.4 (b), 1.5 (a) & (b),
and 1.15 (b). We note that respondent previously was suspended in a separate,
reciprocal discipline matter for a period of 90 days. See In re Ephraim Ugwuonye,
959 A.2d 732 (D.C. 2008). He has yet to file a complete D.C. Bar R. XI, § 14 (g)
affidavit as required in that matter.
                                         2


that his misappropriation was negligent rather than reckless, the Board agrees with

the Committee’s finding of recklessness based on the evidence before it. In brief,

the Committee found that in three separate matters, respondent commingled personal

and entrusted funds and wrote numerous trust account checks to himself and his firm

without proper record-keeping or accounting, resulting in inaccurate and incomplete

records and trust account balances that repeatedly fell below the amount of the

entrusted funds that should have been maintained. 2         Given its finding that

respondent’s misappropriation was reckless, the Board’s recommended sanction of

disbarment is the presumptively mandatory disposition. 3


      Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed to the Board’s

report, the [c]ourt will enter an order imposing the discipline recommended by the

Board upon the expiration of the time permitted for filing exceptions.” See also In

re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . . there are no exceptions to the

Board’s report and recommendation, our deferential standard of review becomes

even more deferential.”). Respondent requested and received numerous extensions



      2
        See, e.g. In re Pleshaw, 2 A.3d 169, 173 (D.C. 2010) (to prove reckless
misappropriation of entrusted funds the facts must establish either an intent to use
entrusted funds for one’s own use or a conscious indifference to protecting entrusted
funds).
      3
      See, e.g., In re Addams, 579 A.2d 190 (D.C. 1990) (en banc) (disbarment the
presumptive discipline for all but negligent misappropriation).
                                           3


of time to file exceptions, but he has not filed any. We are satisfied that the record

supports the determination that respondent engaged in reckless misappropriation of

entrusted funds. We accept the recommendation that respondent be disbarred.


      Accordingly, it is


      ORDERED that respondent Ephraim C. Ugwuonye is hereby disbarred. We

direct respondent’s attention to his obligation under D.C. Bar R. XI, § 14 (g), to file

a compliant affidavit; any delay in filing that affidavit will delay respondent’s

eligibility to apply for reinstatement, as set forth in D.C. Bar R. XI, § 16 (c).